Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 1 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 2 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 3 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 4 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 5 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 6 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 7 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 8 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 9 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 10 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 11 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 12 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 13 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 14 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 15 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 16 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 17 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 18 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 19 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 20 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 21 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 22 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 23 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 24 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 25 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 26 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 27 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 28 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 29 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 30 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 31 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 32 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 33 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 34 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 35 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 36 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 37 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 38 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 39 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 40 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 41 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 42 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 43 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 44 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 45 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 46 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 47 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 48 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 49 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 50 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 51 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 52 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 53 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 54 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 55 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 56 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 57 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 58 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 59 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 60 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 61 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 62 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 63 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 64 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 65 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 66 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 67 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 68 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 69 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 70 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 71 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 72 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 73 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 74 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 75 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 76 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 77 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 78 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 79 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 80 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 81 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 82 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 83 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 84 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 85 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 86 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 87 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 88 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 89 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 90 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 91 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 92 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 93 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 94 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 95 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 96 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 97 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 98 of 109
Case 2:18-bk-13118-EPB   Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document   Page 99 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 100 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 101 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 102 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 103 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 104 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 105 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 106 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 107 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 108 of 109
Case 2:18-bk-13118-EPB    Doc 57 Filed 11/20/18 Entered 11/20/18 16:49:54   Desc
                         Main Document    Page 109 of 109
